Citation Nr: 0632638	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to receipt of improved 
death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from September 1973 
to April 1974.  The veteran died in December 1999.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for death pension benefits.  The 
appellant's timely appeal was submitted in March 2004.  
Although that substantive appeal included a request for a 
hearing before the Board, the appellant withdrew that request 
by a statement received in April 2004.


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes has been in excess of the established income limit 
for receipt of payment for non-service connected death 
pension benefits at all times since the veteran's death.

CONCLUSION OF LAW

The income limitations for entitlement to receipt of improved 
death pension benefits are not met.  38 U.S.C.A. §§ 1503, 
1541, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3(a), 
3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.  

In this case, the deceased veteran served more than 90 days 
during the Vietnam era, so the veteran served the required 
wartime service.  The RO determined that the appellant is the 
veteran's surviving spouse, even though the veteran and the 
appellant were apparently not residing together at the time 
of the veteran's death.  Nevertheless, the appellant and the 
veteran were not divorced, and the Board does not disagree 
with the RO's determination that the appellant is the 
veteran's surviving spouse.  

The Board notes that the appellant also sought service-
connected death benefits as the veteran's surviving spouse, 
and that claim was denied.  The appellant did not submit a 
substantive appeal following the denial of service-connected 
death benefits.  

The appellant reports that her only child is 24.  The 
appellant does not contend that her child is her dependant.  
The maximum annual pension rate for a surviving spouse with 
no dependents in effect when the appellant first submitted 
her claim for pension in January 2000 was $6,237.  VA Manual 
M21-1, Appendix B, Change 35, August 31, 2001.  The maximum 
annual pension rate (MAPR) is set by Congress.  That rate, 
which may change yearly, is published in Appendix B of the 
Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.  The MAPR has 
risen to $7,094, effective December 1, 2005.  

At all times during the pendency of this claim, the appellant 
has reported weekly income of $275 from her employment in a 
restaurant.  Thus, her annual income at all times since the 
veteran's death in December 1999 has exceeded $14,000 yearly.  
Although her income exceeds the MAPR, she may still be 
entitled to receive pension benefits if a significant portion 
of her earned income can be excluded from consideration as 
countable income.  

In determining countable annual income for pension purposes, 
all payments of any kind or from any source (including 
salary, retirement, or similar income which has been waived) 
shall be included except for listed exclusions.  38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271, 3.272.  The appellant's salary is 
defined as countable annual income for pension purposes.  

If the appellant made certain payments, such as payments for 
the veteran's last medical expenses or for his burial, those 
expenses could be deducted from her income.  However, there 
is no evidence that the appellant paid any portion of the 
last expenses of the veteran, who died at a VA hospital 
facility.  The evidence of record establishes that the 
veteran's brother, WE, paid the veteran's funeral bill.  The 
appellant has not presented evidence that she paid burial 
expenses, and her claim for burial expenses was denied by a 
rating decision issued in August 2001.  The appellant did not 
disagree with that determination, and that determination is 
now final.  Thus, the evidence establishes that the appellant 
is not entitled to deduct the veteran's burial expenses from 
her countable income.

The appellant would be entitled to deduct unreimbursed 
medical expenses which exceeded five percent of the maximum 
allowable income from her countable income.  However, since 
the appellant's countable income was in excess of the MAPR by 
more than $7,000 in each year since the veteran's death, she 
would have to have unreimbursed medical expenses in excess of 
$7,000 to decrease her income to the point at which she would 
be entitled to received pension benefit payments.  The 
appellant has not indicated that she has such medical 
expenses.  Rather, she has indicated that her budget does not 
allow her to incur medical expenses.  

The Board finds that there is no interpretation of the facts 
of this case which will support a finding that the 
appellant's income is below the maximum annual rate of 
pension, so that she can receive payments of pension.  
Because her income, as reported by her, exceeds the MAPR, 
payment of VA pension benefits was properly withheld.  While 
the Board can certainly empathize with the appellant's 
reported financial difficulty, the RO was correct in 
concluding that the appellant's income was above the MAPR, 
and thus precludes her from receiving death pension benefits.  

The law is dispositive that income in excess of the MAPR 
precludes payment of pension benefits to a surviving spouse.  
Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As such, review of the VCAA is not necessary.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, 
the application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The claim for entitlement to nonservice-
connected death pension benefits must be denied due to the 
appellant's excessive income.


ORDER

The appeal for payment of pension benefits is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


